Citation Nr: 0937003	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  03-05 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected hypertension.

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected arteriosclerotic heart disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 
1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO decision, which 
denied entitlement to an increased evaluation for 
arteriosclerotic heart disease with hypertension and 
entitlement to TDIU. 

In a January 2006 rating decision, the RO again denied an 
increased evaluation for arteriosclerotic heart disease with 
hypertension.  In April 2007, the Board remanded the issue of 
entitlement to TDIU.  In July 2008, the Board also remanded 
the issues of entitlement to an increased evaluation for 
arteriosclerotic heart disease with hypertension for issuance 
of a Statement of the Case.  The Board also once again 
remanded the claim of entitlement to TDIU.  

In a December 2008 rating decision, the RO determined that 
the failure to assign separate evaluations for hypertension 
and arteriosclerotic heart disease was a clear and 
unmistakable error and that separate evaluations should have 
been assigned from January 12, 1998.  As such, the RO 
assigned an evaluation of 10 percent, effective January 12, 
1998, for hypertension and an evaluation of 30 percent, 
effective January 12, 1998, for arteriosclerotic heart 
disease.  Consequently, the Board will also recharacterize 
the Veteran's claim for entitlement to an increased 
evaluation for arteriosclerotic heart disease with 
hypertension as a claim for an evaluation in excess of 10 
percent for service-connected hypertension and a claim for an 
evaluation in excess of 30 percent for service-connected 
arteriosclerotic heart disease.



FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
meets the percentage requirements for TDIU, as the 
combination of a 30 percent rating, a 10 percent rating, a 10 
percent rating, a 0 percent rating, a 0 percent rating, a 0 
percent rating, and a 0 percent rating is 40 percent. 

2.  The Veteran's service-connected disabilities are not of 
such severity as to preclude substantially gainful 
employment.

3.  A substantive appeal for the issues of entitlement to an 
evaluation in excess of 10 percent for service-connected 
hypertension and entitlement to an evaluation in excess of 30 
percent for service-connected arteriosclerotic heart disease 
was never received.


CONCLUSIONS OF LAW

1.  The criteria for TDIU have not been met, and there is no 
evidence to warrant referral for consideration of individual 
unemployability on an extraschedular basis.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.18, 4.19, 4.25 (2008).

2.  The Veteran did not appeal the issues of entitlement to 
an evaluation in excess of 10 percent for service-connected 
hypertension and entitlement to an evaluation in excess of 30 
percent for service-connected arteriosclerotic heart disease.  
38 U.S.C.A. §§ 5107, 7105, 7108 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

With respect to the Veteran's claims for entitlement to an 
evaluation in excess of 10 percent for service-connected 
hypertension and entitlement to an evaluation in excess of 30 
percent for service-connected arteriosclerotic heart disease, 
the timeliness of substantive appeal is a jurisdictional 
matter and is governed by the interpretation of law.  In such 
a case, the VCAA has no application.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The Veteran was 
properly notified of the Board's intention to raise the issue 
of whether these matters had been properly appealed, and he 
was afforded the procedural safeguards of notice and the 
opportunity to be heard on the question of timeliness with 
respect to these issues.

With respect to the Veteran's claim for entitlement to TDIU, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A March 2005 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, a March 2006 letter described how 
appropriate disability ratings and effective dates were 
assigned. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
relevant VA and private medical records are in the file.  All 
available records identified by the Veteran as relating to 
this claim have been obtained, to the extent possible.  The 
Board notes that an attempt was made to locate copies of all 
records developed in association with the June 1987 Social 
Security Administration (SSA) decision awarding Social 
Security Income (SSI) benefits based on the Veteran's 
cardiovascular disability.  This information was requested in 
September 2008.  The response indicated that, after 
exhaustive and comprehensive searches, these medical records 
were not able to be located, and future efforts would be 
futile.  As such, the Board finds that further attempt to 
locate any additional records would be futile, and that VA 
has fulfilled its duty to assist to the extent possible under 
the circumstances.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with examinations for his claim 
for TDIU in June 2007.  There is no objective evidence 
indicating that there has been a material change in the 
severity of his service-connected disabilities since he was 
last examined.  See 38 C.F.R. § 3.327(a) (2008).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  The Board 
finds these examination reports to be thorough and consistent 
with contemporaneous medical records.  Thus, the Board 
concludes that the examinations in this case are adequate 
upon which to base a decision with regard to this claim. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Entitlement to TDIU.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his or her education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  Under 
the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that 
the service- connected disabilities are so severe, standing 
alone, as to prevent the retaining of gainful employment.  
Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his or her employment and educational 
history.  38 C.F.R. §4.16(b) (2008).  The Board does not have 
the authority to assign an extraschedular total disability 
rating for compensation purposes based on individual 
unemployability in the first instance. Bowling v. Principi, 
15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but it may not be given to his or her age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

In this case, the Board notes that the Veteran has a 30 
percent rating for arteriosclerotic heart disease, a 10 
percent rating for hypertension, a 10 percent rating for 
anxiety disorder associated with arteriosclerotic heart 
disease with hypertension, a 0 percent rating for a scar of 
the left upper eyelid, a 0 percent rating for multiple 
residuals of boils scars on the arms, a 0 percent rating for 
a fractured left zygomatic area, and a 0 percent rating for 
maxillary sinusitis.  As such, his combined rating is 40 
percent according to Table 1 of 38 C.F.R. § 4.25.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2008).  
Therefore, the Veteran's service-connected disabilities do 
not meet the percentage rating standards for TDIU.  38 C.F.R. 
§ 4.16(a) (2008).  Nevertheless, the Board must consider 
whether the evidence warrants referral to the appropriate VA 
officials for entitlement to TDIU on an extraschedular basis 
under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 
Vet. App. at 6.  For a Veteran to prevail on a claim for 
entitlement to TDIU, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough; the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes the Veteran's contention that he is unable to 
work, due to his service-connected heart condition. See 
notice of disagreement (NOD), May 2002.  However, the Board 
concludes that the preponderance of the evidence is against 
finding that his service-connected disabilities render him 
unable to obtain or maintain employment so as to place this 
case outside the norm requiring extraschedular consideration.

In January 2004, the Veteran underwent a VA examination.  The 
examiner reviewed the Veteran's medical records and noted 
that the Veteran has had numerous jobs.  He last worked 
pumping gas and doing some mechanical work in 1983 but was 
let go due to lack of work.  The examiner concluded by 
determining that the Veteran's anxiety symptoms are mild and 
are not considered to be significantly disabling from either 
an occupational or social point of view.  

In a separate January 2004 VA examination report, it was 
noted that the Veteran last worked in 1983 pumping gas and 
working as a mechanic.  It was noted at that time that the 
Veteran quit primarily for cardiac reasons.  

In June 2006, the Veteran underwent a medical examination, in 
which it was noted that there is no functional impairment 
resulting from his hypertension and the functional impairment 
caused by his arteriosclerotic heart disorder is less active 
than in the past. 

Notably, the Veteran underwent a heart VA examination and a 
psychiatric VA examination in June 2007.  With respect to the 
cardiac VA examination, upon review of the claims file and 
examination of the Veteran, the examiner noted that the 
Veteran has hypertension and coronary artery disease with 
angina and is currently not physically limited enough to make 
him permanently unemployable, based on his medical-physical 
diagnoses alone.  The Veteran could assume a sedentary job in 
clerical, communication-related field.  The examiner at the 
psychiatric examination also reviewed the claims file, to 
include the January 2004 VA examination, and examined the 
Veteran.  Upon noting the Veteran's interval psychiatric 
history and conducting a mental status examination, this 
examiner determined that, since the Veteran's last 
examination, he has not had any worsening of his psychiatric 
symptomatology.  The examiner determined that, if anything, 
these symptoms appear slightly less bothersome than they were 
at that time.  This has been achieved in part because of 
continuous psychiatric medication and supportive visits to 
his psychiatrist.  The Veteran was frank to state that, once 
he had attained some VA benefits quite a number of years ago, 
he simply decided not to go on attempting full-time work.  
After a few years of some minor handyman efforts, he has 
abandoned gainful employment altogether.  The examiner noted 
that the Veteran seemed satisfied with his lifestyle and has 
no plans to change it.  The examiner also noted that the 
Veteran still shows potential occupation and social 
impairment due to his mild anxiety symptomatology.  He, at 
times, has some exacerbations of anxiety, but these appear to 
be controlled on continuous medication and do not appear to 
currently be a factor preventing his attempting to secure or 
follow substantial gainful employment.  The examiner went on 
to note that the Veteran's departure from the competitive 
workplace appears to have been a voluntary one which started 
many years ago when his income permitted this, even prior to 
the onset of significant cardiac difficulty.  The examiner 
concluded by stating that, based on the rationale stated 
above, the type and severity of the Veteran's psychiatric 
symptomatology makes it much less likely than not that he 
could be considered precluded from securing or following 
substantially gainful employment.   

Additionally, the Board notes that the claims file contains a 
June 1987 SSA decision, which indicated that the Veteran was 
unable to engage in substantial gainful employment due to his 
ischemic heart disease.  While the Board acknowledges the 
determination rendered by SSA in 1987, the greater weight of 
medical evidence of record does not support the notion that 
the Veteran's service-connected disabilities produce 
unemployability, or that the Veteran is unemployable at all.  
At recent VA examinations, it was specifically noted that the 
Veteran's hypertension and coronary artery disease with 
angina do not currently physically limit the Veteran enough 
to make him permanently unemployable, based on his medical-
physical diagnoses alone.  The Veteran could assume a 
sedentary job in a clerical, communication-related field.  
Furthermore, it was determined that the type and severity of 
the Veteran's psychiatric symptomatology makes it much less 
likely than not that he could be considered precluded from 
securing or following substantially gainful employment.  
Moreover, it has recently been determined that there is no 
functional impairment resulting from the Veteran's 
hypertension and the functional impairment caused by his 
arteriosclerotic heart disorder is less active than in the 
past.  There is no recent medical evidence to the contrary.  
As such, the Board finds that the current clinical evidence 
of record does not reflect a factor which takes the case 
outside the norm.

In short, while the Board does not doubt that the Veteran's 
service-connected disabilities may have some impact on his 
ability to maintain certain types of employment, the current 
clinical evidence of record does not support the notion that 
the Veteran's service-connected disabilities are of such 
severity so as to preclude his participation in any form of 
substantially gainful employment.  

The Board has considered the Veteran's own assertion that he 
is unable to work due to his service-connected disabilities.  
However, given the conflicting accounts offered by the 
Veteran during the course of VA examinations as to the 
circumstances under which he last stopped working, and as to 
the reasons he is currently not working, the Board finds his 
own assertions to be of very limited probative value.

Therefore, the preponderance of the evidence is against the 
claim, and the Board finds that the RO's decision not to 
refer this issue to the Director of Compensation and Pension 
Service for consideration of a TDIU was correct.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b) (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected hypertension and entitlement to an 
evaluation in excess of 30 percent for service-connected 
arteriosclerotic heart disease.  

The question before the Board is whether the Veteran intended 
to appeal the claims of entitlement to an evaluation in 
excess of 10 percent for service-connected hypertension and 
entitlement to an evaluation in excess of 30 percent for 
arteriosclerotic heart disease.   

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a NOD and should be completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the appellant.  

With respect to an original statement of the case, a 
substantive appeal must be filed within 60 days of the date 
of mailing the statement of the case, 38 U.S.C.A. 
§ 7105(d)(3), or within the remainder of the one-year period 
from the date of notification of the rating decision being 
appealed, whichever periods ends later.  38 C.F.R. § 
20.302(b) (2008).

When VA rules require that a document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (2008).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.

As to the issue of entitlement to an increased evaluation for 
service-connected arteriosclerotic heart disease with 
hypertension, the Veteran was notified of the unfavorable 
rating decision on April 17, 2002.  The Veteran submitted a 
timely NOD in May 2002 with respect to this issue.  Following 
a July 2008 Board remand, the RO issued a SOC, along with a 
letter explaining his appellate rights and responsibilities, 
on December 10, 2008.  A substantive appeal was never 
submitted.  

Following receipt of this case by the Board, the Veteran's 
accredited representative submitted an Appellant's Brief 
identifying the issues on appeal as a claim of entitlement to 
a TDIU, and entitlement to an increased evaluation for 
service-connected arteriosclerotic heart disease with 
hypertension.  This document was dated over three months 
following the issuance of the Statement of the Case 
addressing the claims of entitlement to an increased 
evaluation for service-connected arteriosclerotic heart 
disease and hypertension.  

As the Board believed that these issues may have been 
included in the Appellant's Brief in error by the 
representative, and that the Veteran may not have intended to 
appeal those issues, both the Veteran and his representative 
were sent a letter on May 13, 2009 informing them he had not 
submitted a substantive appeal, resulting in a potential 
jurisdictional defect in his case.  This letter also informed 
the Veteran that he would have 60 days to present written 
argument or request a hearing so that oral argument could be 
presented with respect to this jurisdictional question.  
However, neither the Veteran nor his representative submitted 
a response addressing this issue of timeliness.

Therefore, in light of the absence of a VA Form 9 or 
substantive appeal following the issuance of the Statement of 
the Case, and the failure of either the Veteran or his 
representative to respond to the Board's May 2009 letter, the 
Board finds that the Veteran did not intend to appeal the 
April 2002 denial of his claim for entitlement to an 
increased evaluation for service-connected arteriosclerotic 
heart disease with hypertension.  Consequently, these claims 
must be dismissed.

In dismissing these claims, the Board has considered the 
recent case of Percy v. Shinseki, 23 Vet. App. 37 (2009), 
wherein the Court found 38 U.S.C.A. § 7105 was not intended 
to foreclose the Board's exercise of jurisdiction over a 
matter in which a substantive appeal was untimely.  
Consequently, because the 60-day filing period is not 
jurisdictional, VA may waive any issue of timeliness in the 
filing of the substantive appeal, either explicitly or 
implicitly, and is not required to close an appeal for 
failure to file a timely substantive appeal.  Unlike the 
circumstances in Percy, however, the Board is not herein 
dismissing an appeal based on the substantive appeal being 
inadequate or untimely.  Rather, the Board is merely finding 
that a timely substantive appeal was never actually submitted 
because the Veteran did not intend to appeal the issues.

Furthermore the Board notes that Percy involved a situation 
in which a claimant submitted a substantive appeal after the 
expiration of the time in which he had to do so, but the RO 
proceeded to treat the issue as having been perfected by 
certifying the matter for appeal, and the Board had even 
treated the issue as being on appeal during a personal 
hearing.  Thus, the Court found that VA had essentially 
waived any objection to the substantive appeal being 
untimely.  

In this case, however, neither the RO nor the Board have ever 
treated the issues of entitlement to an increased evaluation 
for service-connected arteriosclerotic heart disease with 
hypertension or entitlement to increased evaluations for 
service-connected arteriosclerotic heart disease and service-
connected hypertension as having been perfected for appeal 
through the submission of a substantive appeal.  A SOC was 
issued by the RO addressing these issues in December 2008, 
and no document was ever received from either the Veteran or 
his representative thereafter expressing a desire to continue 
his appeal on these issues.  While the representative did 
include the issues on the title page of the Appellant's 
Brief, the representative continued to characterize the 
issues as one claim, as they had been identified in the 
Board's July 2008 Remand.  The issues were not 
recharacterized as separate claims, as they were by the RO in 
the SOC.  This strongly suggests that they issues were listed 
in error based on a review of the previous Board remand, and 
not because a review of the file suggested to the 
representative that the Veteran had perfected his appeal or 
intended to perfect his appeal on those issues.  As such, 
these claims are dismissed.  

In summary, the Board finds that, after receiving appropriate 
notification of his appellate rights, the Veteran submitted a 
timely NOD with respect to the April 2002 denial of his claim 
for an increased evaluation for service-connected 
arteriosclerotic heart disease with hypertension.  
Subsequently, the RO duly issued a SOC to him on December 10, 
2008, listing the issues as they are currently characterized.  
Nonetheless, the Veteran failed to submit a timely 
substantive appeal with respect to these issues.  Thus, these 
claims were not perfected for appeal and must be dismissed.  
38 U.S.C.A. §§ 5107, 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.303 (2008).



ORDER

Entitlement to TDIU is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected hypertension is dismissed.

Entitlement to an evaluation in excess of 30 percent for 
service-connected arteriosclerotic heart disease is 
dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


